UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) TANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR ⁪TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to Commission File Number 000-21329 TIB FINANCIAL CORP. (Exact name of registrant as specified in its charter) FLORIDA 65-0655973 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 599 9th STREET NORTH, SUITE 101, NAPLES, FLORIDA 34102-5624 (Address of principal executive offices) (Zip Code) (239) 263-3344 (Registrant’s telephone number, including area code) Securities Registered pursuant to Section 12(b) of the Act: Common stock, par value $0.10 Securities Registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the issuer is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. ¨ Yes or þ No Indicate by check mark if the issuer is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. ¨ Yes or þ No Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes or ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).£Yes£No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of issuer’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and“smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer £Accelerated filer £ Non-accelerated filer£Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes or þ No The aggregate market value of the voting stock held by non-affiliates of the registrant as of June 30, 2010 was approximately $7,165,000 based on the $49.56 per share closing price on June 30, 2010. The number of shares outstanding of issuer’s class of common stock at March 31, 2011 was 12,349,935 shares of common stock. Documents Incorporated By Reference: Portions of the Proxy Statement for the 2011 Annual Meeting of Shareholders to be filed with the Securities and Exchange Commission within 120 days of the Registrant’s 2010 fiscal year end are incorporated by reference into Part III of this report. This Page Intentionally Left Blank TABLE OF CONTENTS PART I PAGE ITEM 1 BUSINESS 3 ITEM 1A RISK FACTORS 14 ITEM 1B UNRESOLVED STAFF COMMENTS 19 ITEM 2 PROPERTIES 20 ITEM 3 LEGAL PROCEEDINGS 21 ITEM 4 RESERVED 21 PART II ITEM 5 MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED SHAREHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITES 21 ITEM 6 SELECTED FINANCIAL DATA 24 ITEM 7 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 26 ITEM 7A QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 56 ITEM 8 FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 57 ITEM 9 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE ITEM 9A CONTROLS AND PROCEDURES ITEM 9B OTHER INFORMATION PART III ITEM 10 DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE ITEM 11 EXECUTIVE COMPENSATION ITEM 12 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED SHAREHOLDER MATTERS ITEM 13 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE ITEM 14 PRINCIPAL ACCOUNTANT FEES AND SERVICES PART IV ITEM 15 EXHIBITS AND FINANCIAL STATEMENT SCHEDULES This Page Intentionally Left Blank CAUTIONARY NOTICE REGARDING FORWARD LOOKING STATEMENTS Certain of the matters discussed under the caption “Management's Discussion and Analysis of Financial Condition and Results of Operations” and elsewhere in this Annual Report on Form 10-K may constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act and as such may involve known and unknown risk, uncertainties and other factors which may cause the actual results, performance or achievements of TIB Financial Corp. (the “Company”) to be materially different from future results described in such forward-looking statements. All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including, but not limited to, statements about anticipated future operating and financial performance, financial position and liquidity, business prospects, strategic alternatives, business strategies, regulatory and competitive outlook, investment and expenditure plans, capital and financing needs and availability, acquisition and divestiture opportunities, plans and objectives of management for future operations and other similar forecasts and statements of expectation and statements of assumptions underlying any of the foregoing. Words such as “will likely continue,” “anticipates,” “believes,” “could,” “estimates,” “expects,” “intends,” “may,” “seeks,” “should,” “will,” and variations of these words and similar expressions are intended to identify these forward-looking statements. Forward-looking statements are based on the Company’s current expectations and assumptions regarding its business, the regulatory environment, the economy and other future conditions. Because forward-looking statements relate to the future, they are subject to inherent uncertainties, risks and changes in circumstances that are difficult to predict. The Company’s actual results may differ materially from those contemplated by the forward-looking statements. The Company cautions you therefore against relying on any of these forward-looking statements. They are neither statements of historical fact nor guarantees or assurances of future performance. Important factors that could cause actual results to differ materially from those in the forward-looking statements include, but are not limited to, the following: • any effects of our recent change of control, in which North American Financial Holdings, Inc. acquired a majority ownership of our voting power, including any change in management, strategic direction, business plan or operations; • inability to achieve the higher minimum capital ratios that our subsidiary, TIB Bank (“TIB Bank”), is required to maintain pursuant to the Consent Order issued by the Federal Deposit Insurance Corporation (the “FDIC”) and the State of Florida Office of Financial Regulation on July 2, 2010 (“Consent Order”); • the effect of other requirements of the Consent Order and any further regulatory actions; • management’s ability to effectively execute the Company’s business plan; • inability to receive dividends from TIB Bank and to service debt and satisfy obligations as they become due; • costs and effects of legal and regulatory developments, including the resolution of legal proceedings or regulatory or other governmental inquiries, and the results of regulatory examinations or reviews; • changes in capital classification; • the impact of current economic conditions and the Company’s results of operations on its ability to borrow additional funds to meet its liquidity needs; • local, regional, national and international economic conditions and events and the impact they may have on the Company and its customers; • changes in the economy affecting real estate values; • inability to attract and retain deposits; 1 • changes in the level of non-performing assets and charge-offs; • changes in estimates of future reserve requirements based upon the periodic review thereof under relevant regulatory and accounting requirements; • changes in the financial performance and/or condition of TIB Bank’s borrowers; • effect of additional provision for loan losses; • long-term negative trends in the Company’s market capitalization; • continued listing of the Company’s common stock on the NASDAQ Capital Market; • effects of any changes in trade and monetary and fiscal policies and laws, including the interest rate policies of the Federal Reserve Board; • inflation, interest rates, cost of funds, securities market and monetary fluctuations; • political instability; • acts of war or terrorism, natural disasters such as earthquakes, hurricanes or fires, or the effects of pandemic flu; • the timely development and acceptance of new products and services and perceived overall value of these products and services by users; • changesin consumer spending, borrowings and savings habits; • technological changes; • changes in the Company’s organization, management, compensation and benefit plans; • competitivepressures from other financial institutions; • continued consolidation in the financial services industry; • inability to maintain or increase market share and control expenses; • impact of reputational risk on such matters as business generation and retention, funding and liquidity; • rating agency downgrades; • continued volatility in the credit and equity markets and its effect on the general economy; • effect of changes in laws and regulations (including laws concerning banking, taxes and securities) with which the Company and its subsidiaries must comply; • effect of changes in accounting policies and practices, as may be adopted by the regulatory agencies, as well as the Public Company Accounting Oversight Board, the Financial Accounting Standards Board and other accounting standard setters; • other factors described from time to time in our filings with the Securities and Exchange Commission (“SEC”) and in the risk factors in “Item 1A: Risk Factors” in this report; and • the Company’s success at managing the risks involved in the foregoing items. All forward-looking statements attributable to the Company are expressly qualified in their entirety by these cautionary statements.The Company disclaims any intent or obligation to update these forward-looking statements, whether as a result of new information, future events or otherwise. 2 PART I As used in this document, the terms “we,” “us,” “our,” “TIB Financial,” and “Company” mean TIB Financial Corp. and its subsidiaries (unless the context indicates another meaning); the term “Bank” means TIB Bank and its subsidiaries (unless the context indicates another meaning). ITEM 1:BUSINESS General We are a bank holding company headquartered in Naples, Florida, whose business is conducted primarily through our wholly-owned subsidiaries, TIB Bank, established in 1974, and Naples Capital Advisors, Inc.Together we have twenty-seven full-service banking offices in Florida that are located in Monroe, Miami-Dade, Collier, Lee, and Sarasota counties.As of December 31, 2010, the Company’s SEC Registered Investment Advisory firm, Naples Capital Advisors, managed $193 million for high net worth clients. At December 31, 2010, we had approximately $1.76 billion in total assets, $1.37 billion in total deposits, $1.00 billion in total loans, and $176.8 million in shareholders’ equity. Through our subsidiaries, we offer a wide range of commercial, retail and private banking and trust, investment management and other financial services to businesses, individuals and families. Our deposit account services include checking, interest-bearing checking, money market, savings, certificates of deposit and individual retirement accounts. We offer all types of commercial loans, including: owner-operated commercial real estate; acquisition, development and construction; income-producing properties; short-term working capital; inventory and receivable facilities; and equipment loans. We also offer a full complement of consumer loan products. Our lending focus is on small to medium-sized business, private banking clients and consumer borrowers. Most importantly, we provide our customers with access to local bank officers who are empowered to act with flexibility to meet customers' needs in an effort to foster and develop long-term, multi-service relationships. Through Naples Capital Advisors, Inc., and TIB Bank, we offer wealth management, investment advisory and trust services. TIB Bank has been executing a community bank business strategy for individuals and businesses in the Florida Keys for 37 years. It is a unique market defined largely by its geography. From Key Largo to Key West, the Florida Keys stretch approximately 130 miles through a chain of islands each less than two miles wide. The islands of the Florida Keys are connected principally by a single highway, U.S. 1. TIB Bank is one of the few banks in the Florida Keys operating throughout the entire expanse of the market. It is a very competitive market based on personal attention and service rather than branch locations. In 2001, TIB Bank expanded into the Southwest Florida markets of Collier and Lee County. Similar to the strategy honed in the Florida Keys, TIB focuses on small businesses and individuals appreciative of community bank service.These efforts have been bolstered by the recent introduction of private banking and wealth management services. The private banking team, since January, 2008 and as of December 31, 2010 had generated $36 million in new client deposits and $8 million in loans. In April, 2007, the Company completed the acquisition of The Bank of Venice. Combined with the two offices of Riverside Bank of the Gulf Coast, purchased in February 2009, TIB Bank is now the largest community banking presence, as measured by deposits in the Venice-Nokomis market. On December 5, 2008, as part of the Troubled Asset Relief Program (“TARP”) Capital Purchase Program, we sold to the U.S. Department of the Treasury, $37 million of Series A preferred stock of TIB Financial Corp., with a 5% cumulative annual dividend yield for the first five years, and 9% thereafter, and a ten year warrant to purchase up to 11,064 shares of the Company’s voting common stock, at an exercise price of $501.63 per share, for an aggregate purchase price of $5.5 million in cash. In February 2009, TIB Bank assumed $317 million of deposits (which excluded brokered deposits) of Riverside Bank of the Gulf Coast from the FDIC. Riverside Bank’s nine offices reopened on February 17, 2009 as branches of TIB Bank. The assumption of the deposits increased our market presence in Fort Myers and Venice, and expanded our banking operations into the contiguous market of Cape Coral. The transaction also provided us with additional core deposit funding for loan growth, the potential for new customer relationships and will improve and increase our brand awareness throughout the Southwest Florida markets we serve. 3 On September 30, 2010, the Company issued and sold to North American Financial Holdings, Inc. (“NAFH”)7,000,000 shares of Common Stock, 70,000 shares of Series B Preferred Stock and a warrant to purchase up to 11,666,667 shares of Common Stock of the Company for aggregate consideration of $175 million (the “Investment”). The consideration was comprised of approximately $162.8 million in cash and approximately $12.2 million in the form of contribution to the Company of all 37,000 shares of Series A preferred stock issued to the United States Department of the Treasury under the TARP Capital Purchase Program and the related warrant to purchase shares of the Company’s common stock which NAFH purchased directly from the Treasury. The Series A preferred stock and the related warrant were retired on September 30, 2010 and are no longer outstanding. Pursuant to the Company’s investment agreement with NAFH, the Company’s shareholders as of July 12, 2010 received non-transferable rights to purchase a number of shares of the Company’s common stock proportional to the number of shares of common stock held by such holders on such date, at a purchase price equal to $15.00 per share, subject to certain limitations (the “Rights Offering”).Approximately 533,029 shares of the Company’s common stock were issued in exchange for approximately $7,776,000 upon completion of the Rights Offering on January 18, 2011. We are subject to examination and regulation by the Board of Governors of the Federal Reserve System, the Florida Office of Financial Regulation, the United States Securities and Exchange Commission (the “SEC”) and the Federal Deposit Insurance Corporation (the “FDIC”). This regulation is intended for the protection of our depositors and clients, not our shareholders. Business Strategy Our business strategy is to operate as a profitable, diversified financial services company providing a variety of banking and other financial services, with an emphasis on building multi-service relationships through commercial loans to small and medium-sized businesses, private banking, trust and investment management and consumer and residential mortgage lending and to be the premier community bank in the markets we serve. As a result of the consolidation of locally based small and medium-sized financial institutions and the emergence of large, nationally focused financial institutions, we believe there is a significant opportunity for community based and focused banks to provide a full range of financial services to small and middle-market commercial and retail customers. We emphasize comprehensive retail, private banking, wealth management and business products and responsive, decentralized decision-making which reflect our knowledge of customers and experience in our local markets. Our business strategy is targeted to: · To operate a full service retail network with competitive products and outstanding customer service; · Capture commercial lending opportunities with small to mid-sized businesses which we believe are underserved by our larger competitors; · Pursue private banking and wealth management opportunities with affluent individuals and families which are underserved or served remotely by our larger competitors, headquartered out of the state of Florida; · Provide residential mortgage financing on both a mortgage banking basis with conforming loans sold through the secondary market and on a portfolio basis with jumbo and other nonconforming loans originated for customers with an existing relationship; · Originate consumer loans on a direct and indirect basis to diversify our sources of loans and revenue, concentrating on consumers with prime credit; · Cross-sell our products and services to our more than 60,000 existing customers to leverage our relationships, grow fee income and enhance profitability; and · Adhere to safe and sound credit standards as we improve the quality of assets. 4 Banking services Commercial Banking. The Bank focuses its commercial loan originations on established small and mid-sized businesses. These loans are usually accompanied by significant related deposits.Commercial underwriting is driven by cash flow analysis supported by collateral analysis and review.The Bank offers a complete range of commercial loan products, including owner-occupied commercial real estate construction and term loans; working capital loans and lines of credit; demand, term and time loans; and equipment, inventory and accounts receivable financing.We offer a wide range of cash management services and deposit products to commercial customers. Retail Banking. Retail banking activities emphasize providing excellent customer service and cross selling multiple services to our customer base. An extensive range of these services is offered by the Bank to meet the varied needs of its customers. In addition to traditional products and services, the Bank offers state of the art Internet banking services. Consumer loan products offered by the Bank include home equity lines of credit, second mortgages, new and used auto loans, new and used boat loans, overdraft protection, and unsecured personal credit lines. Mortgage Banking. The Bank’s mortgage banking business is structured to provide a source of fee and interest income.Fees are generated by originating conforming fixed and variable rate loans for sale to the secondary market.To compliment cross sell efforts to Private Banking and affluent customers, adjustable rate loans (mostly jumbo) are held in our loan portfolio.Mortgage banking capabilities include conventional and nonconforming mortgage underwriting; and construction and permanent financing. Private Banking, Trust and Investment Management.A key component of the overall strategy is the integrated offering of private banking and wealth management.The Company is targeting affluent clients, business owners and retirees, building new relationships and expanding existing relationships to grow deposits, loans and fiduciary and investment management fee income.Through private banking, we offer deposit products tailored to meet the needs of the wealthy, along with lines of credit and traditional mortgage financing.These banking services are typically integrated with professional investment management and personal trust services. Unlike most traditional community banks that appeal almost exclusively to one segment of the business market, the Bank reaches out to the community with multiple distribution channels, including private banking and wealth management.This approach not only provides a competitive edge relative to other community banks, but also benefits the enterprise in the following ways: · They are services in demand and closely matching to the demographics of the market areas; · They will generate a scalable, diversified and profitable source of non-interest income; and · They will serve as an attractive platform from which to continuously attract new clients and new banking professionals. Lending activities Loan Portfolio Composition. At December 31, 2010, the Bank’s loan portfolio totaled $1.00 billion, representing approximately 57% of our total assets of $1.76 billion. For a discussion of our loan portfolio, see “Management's Discussion and Analysis of Financial Condition and Results of Operations - Loan Portfolio.” The composition of the Bank’s loan portfolios at December 31, 2010 and 2009 is indicated below: Successor Company Predecessor Company (Dollars in thousands) December 31, 2010 % of Total Loans December 31, 2009 % of Total Loans Real estate mortgage loans: Commercial $ 60
